Supreme Court of Florida
                                   ____________

                                   No. SC11-1164
                                   ____________

                                BRETT FENSTER,
                                   Petitioner,

                                         vs.

                              STATE OF FLORIDA,
                                  Respondent.

                                  [March 20, 2014]



LABARGA, J.

      We have for review Fenster v. State, 61 So. 3d 465 (Fla. 4th DCA 2011), in

which the Fourth District Court of Appeal cited as authority its decision in

Williams v. State, 40 So. 3d 72 (Fla. 4th DCA 2010), quashed, 123 So. 3d 23 (Fla.

2013). At the time the Fourth District issued its decision in Fenster, Williams was

pending review in this Court. We have jurisdiction. See art. V, § 3(b)(3), Fla.

Const.; Jollie v. State, 405 So. 2d 418 (Fla. 1981).

      We stayed proceedings in this case pending our disposition of Williams v.

State, 123 So. 3d 23 (Fla. 2013), in which we ultimately quashed the Fourth
District’s underlying Williams decision. We then issued an order directing the

Respondent to show cause why this Court should not accept jurisdiction,

summarily quash the Fourth District’s decision in Fenster, and remand for

reconsideration in light of our decision in Williams.

      Upon consideration of the State’s response and Fenster’s reply, we grant the

petition for review, quash the Fourth District’s decision in Fenster, and remand this

case to the Fourth District for further proceedings consistent with our decision in

Williams.

      It is so ordered.

POLSTON, C.J., and PARIENTE, LEWIS, QUINCE, CANADY, and PERRY, JJ.,
concur.

NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING MOTION, AND
IF FILED, DETERMINED.

Application for Review of the Decision of the District Court of Appeal - Certified
Direct Conflict of Decisions

      Fourth District – Case No. 4D07-1983

      (Broward County)

Carol Stafford Haughwout, Public Defender, and John Michael Conway, Assistant
Public Defender, West Palm Beach, Florida,

      for Petitioner

Pamela Jo Bondi, Attorney General, Tallahassee, Florida, and Laura J. Fisher,
Assistant Attorney General, West Palm Beach, Florida,

      for Respondent

                                        -2-